493 S.E.2d 687 (1997)
26 Va. App. 175
Gerald E. BAKER, Jr., Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1417-96-2.
Court of Appeals of Virginia.
December 16, 1997.
Russell E. Allen, Ashland, for appellant.
Leah A. Darron, Assistant Attorney General (Richard Cullen, Attorney General, on brief), for appellee.
Before FITZPATRICK, C.J.,[*] and BAKER, BENTON, COLEMAN, WILLIS, ELDER, ANNUNZIATA and OVERTON, JJ.

On Rehearing En Banc
On June 17, 1997, a panel of this Court issued an opinion reversing the appellant's convictions for two counts of burglary and for one count of grand larceny (Circuit Court No. 489-95). Baker v. Commonwealth, 25 Va.App. 19, 486 S.E.2d 111 (1997). A dissenting opinion was filed to the panel decision. Pursuant to Code § 17-116.02(D), the Court of Appeals granted a rehearing en banc and stayed the mandate of the Court. Upon rehearing en banc, the Court of Appeals, with no judges dissenting, reverses and dismisses those convictions of Gerald E. Baker, Jr. for the reasons stated in the majority panel opinion at 25 Va.App. 19, 486 S.E.2d 111.
Accordingly, the stay of this Court's June 17, 1997 mandate is lifted, the said convictions are reversed, and those indictments are dismissed.
The trial court shall allow court-appointed counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket.
*688 This order shall be published and certified to the trial court.
NOTES
[*]  On November 19, 1997, Judge Fitzpatrick succeeded Judge Moon as Chief Judge.